DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is responsive to the amendment filed on February 10, 2022. The examiner acknowledges the amendments to claims 1, 4, 6-11, 14-16, and 19, and the addition of new claim 20. Claims 1-20 are pending.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/994,982, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claim 9 recites “a tissue fastener fixedly connected to the first end of the tissue support portion” and “a guide extension portion fixedly connected to the second end of the tissue support portion”. The prior-filed application does not specify that the tissue fastener or guide extension is fixedly connected to a tissue support portion. These elements are disclosed as disposed on or attached/connected to the tissue support portion (see p. 9, line 25 - p. 10, line 12 of the prior-filed application specification) but no description of a fixed or permanent connection is provided. Claim 19 also recites this limitation. The effective filing date of claims 9-19 is therefore the filing date of the parent application, 14/262,997, which is April 28th, 2014. 
Claim Objections
Claim 6 is objected to because of the following informalities: the phrase “and obturator foramen” should recite --an obturator foramen--.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: claim 8 recites “the guide portion” in lines 1-2 and “a guide portion” in line 3. The claim should be amended to recite --a guide portion-- in lines 1-2 and --the guide portion-- in line 3.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-6, 11, 15, 16, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiser (US 2006/0229493 A1) in view of Arnal (US 2006/0252980 A1).
Claim 1: Weiser discloses a method comprising creating a vaginal incision (which provides access to a region of tissue of the pelvic floor), providing a pelvic implant 630 comprising a tissue support portion 632 (fig. 26A), connecting an end of the implant to a delivery tool 900 via anchor 982 (analogous to anchor 634 of fig. 26A), passing the implant and an end of the delivery tool through the incision and placing the tissue support portion in the desired region, such as beneath the urethra between the obturator membranes [0177-182]. Weiser also discloses the implant can be inserted with one end anchored in the levator ani muscle (tissue of the pelvic floor) and the other end in the region of the obturator membrane [0160]. When implanted in this manner, one end of the tissue support portion is placed at the region of the pelvic floor. A backer member 656 is also provided which articulates along anchor filaments and abuts the implant support portion at corner 632a to apply tension to the support portion [0158] and thus support the tissue of the pelvic floor. Causing the backer member to abut the support portion constitutes placing a backer member on the support portion.
Weiser fails to disclose the backer member defining an aperture and having a plurality of inwardly extending engagement portions. However, Arnal discloses a line retainer button 100 defining an aperture with a plurality of inwardly extending engagement portions (not labeled but visible in figs. 7 and 8). These teeth engage a suture line pair and allow the button to move along the line and hold an implant at a desired tension (figs. 7, 8, 10, and [0084, 86, and 88]). It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the backer member of the device taught by Weiser to define an aperture with a plurality of inwardly extending engagement portions because Arnal discloses this configuration allows for easy manual adjustment and maintenance of tension [0084 and 88].
Claim 3: implanting the support portion between the levator ani and an obturator membrane constitutes a method of supporting levator ani muscle. Weiser also discloses treating other pelvic floor disorders, such as vaginal prolapse (abstract and [0002 and 0080]).
Claim 4: filaments 642 of Weiser constitute an extension guide portion extending from the tissue support portion (fig. 26A). Weiser further discloses the backer member 656 is guided along the extension guide portion to engage the tissue support portion [0156].
Claim 5: anchor 634 of Weiser is a tissue fastener on the tissue support which is secured in tissue of the pelvic region.
Claim 6: the vaginal incision is considered to be proximate an obturator foramen since it is in the pelvic region. The tissue support portion is inserted through this incision to the tissue it is supporting.
Claim 11: Weiser discloses the tissue support portion (including the first end) comprises a mesh (fig. 26A).
Claim 15: Weiser discloses the tissue support portion (including first and second ends) comprises an elongate mesh (fig. 26A and [0016]). The tissue fastener 634 is fixedly attached to a first end of the mesh due to the presence of backer member 656.
Claim 16: any mesh implant can contact any tissue, even if not ultimately implanted at or near that tissue, therefore the tissue support portion of Weiser is sized and shaped to contact levator, coccygeus, rectal, or external anal sphincter tissue. 
Claim 19: Weiser discloses a pelvic implant comprising a tissue support portion 632 having first and second ends with a tissue fastener 634 disposed on a first end (fig. 26A). This fastener can be attached to levator tissue [0160]. A guide extension portion 644 resides on the second end of the support. A backer member 660 is attachable to the guide extension portion 644 to adjust tension of the support portion [0157-8] and concomitantly, the attached tissue (which could be levator tissue). 
Weiser fails to disclose the backer member defining an aperture and having a plurality of inwardly extending engagement portions. However, Arnal discloses a line retainer button 100 defining an aperture with a plurality of inwardly extending engagement portions (not labeled but visible in figs. 7 and 8). These teeth engage a suture line pair and allow the button to move along the line and hold an implant at a desired tension (figs. 7, 8, 10, and [0084, 86, and 88]). It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the backer member of the device taught by Weiser to define an aperture with a plurality of inwardly extending engagement portions because Arnal discloses this configuration allows for easy manual adjustment and maintenance of tension [0084 and 88].

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiser in view of Arnal, as applied to claim 1 above, further in view of Johnson (US 4881526).
Claim 2: Weiser, as modified by Arnal, discloses the support portion can be placed in the levator ani muscle but is silent as to the muscles listed in claim 2. Johnson discloses the levator ani is made up of the iliococcygeus and pubococcygeus muscles (col. 1, lines 41-45). It would have been obvious to one of ordinary skill in the art at the time of the invention to secure the support portion in the iliococcygeus or the pubococcygeus muscles in the method of Weiser in view of Arnal because they are both constituents of the levator ani, as taught by Johnson, and thus define the region of anchoring disclosed by Weiser.

Claim 7 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiser in view of Arnal, as applied to claim 1 above, further in view of Evans (US 2009/0221868 A1).
Claim 7: Weiser discloses the implant can be inserted along a path between the levator ani muscle and a region of the obturator membrane [0160]. Weiser, as modified by Arnal, does not specifically disclose the path extending to the obturator internus muscle. However, Evans discloses that tissue paths to the obturator membrane area may extend to the obturator internus muscle [0079]. It would have been obvious to one of ordinary skill in the art at the time of the invention to extend the implant between levator ani and obturator internus muscles in the method of Weiser in view of Arnal because Evans discloses the obturator internus muscle is a known obturator membrane-area tissue for securing pelvic tissue support implant anchors and thus would be expected to provide sufficient support within the scope of the invention of Weiser, as modified by Arnal. When one of the anchors of the support portion of Weiser is secured to the obturator internus muscle, the associated backer member is guided along the filament toward this muscle. Though Weiser in view of Arnal and Evans does not explicitly disclose abutting the tissue backer against the obturator internus muscle, it would have been obvious to one of ordinary skill in the art at the time of the invention to abut the backer member against this muscle (i.e. to push the backer member as far as possible along the guide element) if maximal tension of the implant is desired.
Claim 8: Weiser discloses the backer member 656 is guided along a guide portion 642 and into abutment with the implant support portion [0157-8]. The backer member (and associated guide portion) may initially reside outside of the incision proximate the obturator foramen and be guided into the incision by a tensioning tool 700 [0157]. As disclosed above with respect to claim 7, the backer member may be guided to abut a muscle of the obturator foramen.

Claims 9, 10, 12, 13, 17, 18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiser in view of Devonec (US 2010/0305695 A1) and Arnal.
Claim 9: Weiser discloses a pelvic implant comprising a tissue support portion 632 having first and second ends with a tissue fastener 634 disposed on a first end (fig. 26A). This fastener can be attached to levator tissue [0160]. A guide extension portion 644 resides on the second end of the support. A backer member 660 is attachable to the guide extension 644 to adjust tension of the support portion [0157-8] and concomitantly, the attached tissue (which could be levator tissue). The backer member may be configured to move in only one direction along the guide extension, for example only distally toward the implant corner, and not in a retrograde direction [0157]. This is considered to fixedly attach the guide extension portion 644 to the second end of the tissue support portion since the backer member cannot be moved proximally to free the extension portion from its grip. This is similarly true for tissue fastener 634 which also comprises a filament guide extension 642 and a backer member 656 (fig. 26A).
Weiser discloses the guide extensions as elongate filaments but is silent as to a guide extension comprising a rod. Devonec discloses an elongate filament 2 for securing a mesh in place in a similar manner to Weiser (with an anchor 3 at a first end and a washer 8 slidable from a second end toward the first end) which is stiff enough for pushing through an insertion lumen and for threading through an opening in a mesh implant [0075, 79, 83, and 96]. A filament of this nature which has some inherent stiffness is considered to be a rod. It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the guide extension portion disclosed by Weiser to resemble the rod filament taught by Devonec because it allows for threading through the mesh and washer (backer member) without extra tools, such as a needle, while being flexible enough to minimize tissue trauma.
Weiser, as modified by Devonec, fails to disclose the backer member defining an aperture and having a plurality of inwardly extending engagement portions. However, Arnal discloses a line retainer button 100 defining an aperture with a plurality of inwardly extending engagement portions (not labeled but visible in figs. 7 and 8). These teeth engage a suture line pair and allow the button to move along the line and hold an implant at a desired tension (figs. 7, 8, 10, and [0084, 86, and 88]). It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the backer member of the device taught by Weiser in view of Devonec to define an aperture with a plurality of inwardly extending engagement portions because Arnal discloses this configuration allows for easy manual adjustment and maintenance of tension [0084 and 88].
Claim 10: Weiser further discloses a backer advancement tool 700 having an engagement portion to engage and advance the backer member (656 in fig. 26D) along the extension portion [0156].
Claim 12: Weiser discloses the tissue support portion (including the first end) comprises a mesh (fig. 26A).
Claim 13: tool 700 taught by Weiser constitutes a carrier comprising a rod. The end of the rod comprises a mating feature 700c [0156] which can engage an end of the extension guide filaments.
Claim 17: Weiser discloses the tissue support portion (including first and second ends) comprises an elongate mesh (fig. 26A and [0016]). The tissue fastener 634 is fixedly attached to a first end of the mesh due to the presence of backer member 656. The guide extension portion 644 is fixedly attached to the second end of the mesh due to the presence of backer member 660.
Claim 18: any mesh implant can contact any tissue, even if not ultimately implanted at or near that tissue, therefore the tissue support portion of Weiser is sized and shaped to contact levator, coccygeus, rectal, or external anal sphincter tissue. 
Claim 20: Weiser discloses a delivery tool 700 configured to engage and place the backer member (fig. 26C and [0156]).

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Weiser in view of Devonec and Arnal, as applied to claim 13, and further in view of O’Hern (US 2010/0261955 A1).
Claim 14: Weiser, Devonec, and Arnal are silent as to the carrier carrying a plurality of backer members along the rod. However, O’Hern discloses a carrier device which carries a plurality of backer members (grommets) along a length thereof which can be transferred onto a guide extension portion (fig. 6C and [0083-86]). These grommets are similar to Weiser’s backer members 656 or 660. It would have been obvious to one of ordinary skill in the art at the time of the invention to include a plurality of backer members on the carrier in the kit disclosed by Weiser in view of Devonec and Arnal, as taught by O’Hern, because it would provide an instrument for applying the backers to the filament guides and would allow one device to apply backer members to a plurality of anchor filaments.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7 of U.S. Patent No. 8708887 B2 in view of Arnal. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the patent recites every limitation of current application claims 1, 5, and 6 except the backer member defining an aperture and having a plurality of inwardly extending engagement portions. However, Arnal discloses a line retainer button 100 defining an aperture with a plurality of inwardly extending engagement portions (not labeled but visible in figs. 7 and 8). These teeth engage a suture line pair and allow the button to move along the line and hold an implant at a desired tension (figs. 7, 8, 10, and [0084, 86, and 88]). It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the backer member of the device claimed to define an aperture with a plurality of inwardly extending engagement portions because Arnal discloses this configuration allows for easy manual adjustment and maintenance of tension [0084 and 88].
Claim 2 of the patent recites every limitation of current application claim 2.
Claim 3 of the patent recites every limitation of current application claim 3.
Claim 4 of the patent recites every limitation of current application claim 4.
Claim 7 of the patent recites every limitation of current application claim 7.
Claim 5 of the patent recites every limitation of current application claim 8.
Response to Arguments
Applicant’s arguments with respect to claim(s) February 10, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Arnal is relied upon to teach the backer member defining an aperture and having a plurality of inwardly extending engagement portions.
Furthermore, claims 1-8 remain rejected under double patenting because Arnal obviates the differences between the method of the present application and the method recited in the patent.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791